DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2-12 is/are currently under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 4-8, 11-12, is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Parker (USPN 6,321,100-Cited by the Applicant).
Parker discloses a reusable pulse oximeter sensor and disposable liner, comprising a reusable pulse oximeter probe assembly including at least one light emitting diode and one photocell detector wherein said emitter and detector are mounted in plastic finger clip housing arms, and at least one disposable foam strip having an aperture or apertures therein. The foam strip or strips have plastic modular receptacle which can matedly and removably engage the finger-clip housing arms and transmit and receive light through the apertures in foam strip or strips and through the appendage of a patient (Figure 1, Col.2 line 20-Col.3 line 14). The disposable foam strip comprising one or more alignment features (as shown in figure 1), one or more securing features configured to interact with one or more corresponding features of the sensor to releasably secure the disposable foam with the sensor (Col.2 lines 20-40), and a hinge portion mechanically coupling the first portion of the disposable foam and the second portion of the disposable foam wherein the first portion and the second portion of the disposable foam are rotatable about the hinge portion to increase the size of the cavity receiving the patient's finger and configured to substantially envelope the finger (as shown in figure 1 ,Col.2 lines 1 -5). See the entire document. While Parker discloses a method of making and affixing a . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Parker (USPN 6,321,100-Cited by the Applicant) as applied to claim 2 and further in view of Al-Ali (USPN 6,377,829-Cited by the Applicant).
Parker discloses a reusable pulse oximeter sensor and disposable liner, comprising a reusable pulse oximeter probe assembly including at least one light emitting diode and one photocell detector wherein said emitter and detector are mounted in plastic finger clip housing arms, and at least one disposable foam strip having an aperture or apertures therein. The foam strip or strips have plastic modular receptacle which can matedly and removably engage the finger-clip housing arms and transmit and receive light through the apertures in foam strip or strips and through the appendage of a patient (Figure 1, Col.2 line 20-Col.3 line 14). The disposable foam strip comprising one or more alignment features (as shown in figure 1), one or more securing features configured to interact with one or more corresponding features of the sensor to .
Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parker in view of Al-Ali as applied to claim 2 above, and further in view of Lindekugel (USPN 2005/0075550-Cited by the Applicant).
While Parker in view of Al-Ali discloses a disposable strip, Parker in view of Al-Ali fails to disclose what kind of material the disposable strip is made of. Lindekugel discloses a disposable clip that is made opaque for light-blocking characteristics ([0035]). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to incorporate the opaque material as taught by Lindekugel into the disposable portion of Parker in view of Al-Ali, since such modification would have provided an opaque disposable strip, in order to obtain more accurate measurements as a result of maintaining light blocking characteristics.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,989,831. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claims 2-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,895,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 2-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10342487. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARJAN FARDANESH/
Examiner, Art Unit 3735